Exhibit 10.18

DOMINION RESOURCES, INC.

NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

Originally Effective January 1, 2005

Amended and Restated Effective as of December 17, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

  

PURPOSE

   1

2.

  

DEFINITIONS

   1

3.

  

PARTICIPATION IN THE PLAN

   3

4.

  

STOCK RESERVED FOR THE PLAN

   4

5.

  

DEFERRAL OF ANNUAL RETAINER AND MEETING FEES

   4

6.

  

DEFERRED ACCUMULATION BENEFIT

   6

7.

  

STOCK UNIT ACCOUNT

   6

8.

  

DISTRIBUTIONS

   7

9.

  

TRUST

   7

10.

  

NO ACCELERATION OF BENEFITS

   8

11.

  

RESTRICTED STOCK AND STOCK OPTIONS

   8

12.

  

EFFECT OF STOCK DIVIDENDS AND OTHER CHANGES TO COMPANY STOCK

   9

13.

  

INTERPRETATION AND ADMINISTRATION OF THE PLAN

   9

14.

  

TERM OF THE PLAN

   9

15.

  

AMENDMENT OF THE PLAN

   9

16.

  

RIGHTS UNDER THE PLAN

   9

17.

  

BENEFICIARY

   10

18.

  

NOTICE

   10

19.

  

CONSTRUCTION

   10

 

-i-



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

  1. Purpose

The Dominion Resources, Inc. Non-Employee Directors Compensation Plan (the
“Plan”) provides a mechanism for the Board of Directors of Dominion Resources,
Inc. to pay compensation to its non-employee directors in cash or Dominion
common stock. The Plan also allows such directors to defer receipt of such
compensation until a future date, if desired. The Plan is intended to constitute
a deferred compensation plan for non-employee Directors that meets the
requirements of Section 409A of the Internal Revenue Code (the “Code”) and any
regulations and other guidance thereunder. The Plan shall be interpreted to
qualify under Code Section 409A.

 

  2. Definitions

As used in the Plan, the following terms have the meanings indicated:

(a) “Annual Meeting” means the annual meeting of shareholders at which members
of the Board are routinely elected.

(b) “Annual Cash Retainer” means that portion of a Director’s Annual Retainer
payable in cash.

(c) “Annual Retainer” means the annual base retainer paid to a Director for
service on the Board and/or a Board committee, consisting of the Annual Cash
Retainer and the Annual Stock Retainer.

(d) “Annual Stock Retainer” means that portion of a Director’s Annual Retainer
payable in Company Stock.

(e) “Board” means the Board of Directors of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Company” means Dominion Resources, Inc., or any successor business by
merger, purchase or otherwise that maintains the Plan.

(h) “Company Stock” means the common stock of Dominion Resources, Inc. In the
event of a change in the capital structure of the Company, the shares resulting
from such a change shall be deemed to be the Company Stock (as provided in
Section 12) within the meaning of the Plan.

(i) “Deferral Election” has the meaning provided in Section 5(a).

 

-1-



--------------------------------------------------------------------------------

(j) “Deferred Accumulation Benefit” has the meaning provided in Section 6(a).

(k) “Deferred Cash” means the amount credited to a Director’s Deferred
Compensation Account pursuant to an election to defer an Annual Cash Retainer or
cash Meeting Fees.

(l) “Deferred Cash Account” means the bookkeeping account for Deferred Cash
established for a Director pursuant to Section 5.

(m) “Director” means a member of the Company’s Board who is not (i) a current
employee of the Company, or (ii) a former employee of the Company entitled to
compensation for current or prior services. For purposes of this Section 2(m)
the term “compensation” shall exclude payments to which the Director is entitled
pursuant to the terms of any tax-qualified or non-qualified retirement plan or
program sponsored by the Company.

(n) “Eligible Director” means a Director first elected to the Company’s (or
wholly-owned subsidiary’s) Board between January 1, 1995 and January 1, 2004 who
had not reached age 62 at the date of election.

(o) “Fair Market Value” means the closing price of a share of Company Stock, as
reported in the Wall Street Journal, on a specified date.

(p) “Meeting Fees” means the fees paid to a Director for attending Board and
Committee meetings, as determined by the Board according to the Company’s
established rules for compensating Directors, excluding any expense
reimbursements or similar items.

(q) “Plan Year” means a calendar year.

(r) “Restricted Stock” means Company Stock awarded upon the terms and subject to
the restrictions set forth in Section 11.

(s) “Separation from Service” is intended to have the same meaning as this term
is defined under Treasury Regulation section 1.409A-1(h).

(t) “Stock Accumulation Plan” means the Dominion Resources, Inc. Stock
Accumulation Plan for Outside Directors.

(u) “Stock Option” means a right to purchase Company Stock granted under the
Plan, at a price determined in accordance with Section 11.

(v) “Stock Unit” means a hypothetical share of Company Stock. Each Stock Unit
held in a Stock Unit Account shall be deemed to have the same value, from time
to time, as a share of Company Stock, provided that Stock Units shall not confer
upon any Director any of the rights associated with Company Stock, including,
without limitation, the right to vote or to receive distributions.

 

-2-



--------------------------------------------------------------------------------

(w) “Stock Unit Account” means the bookkeeping account for all of a Director’s
Stock Units.

(x) “Trading Day” means a day in which the New York Stock Exchange (“NYSE”) is
open and not listed as a recognized holiday as reported on the NYSE’s web site.

(y) “Trust” has the meaning provided in Section 9.

 

  3. Participation in the Plan

(a) Annual Retainer. For service during a Plan Year, a Director may receive an
Annual Retainer, consisting of the Annual Cash Retainer and the Annual Stock
Retainer. The Board shall determine the amount of each portion of the Annual
Retainer, if any.

(i) The Annual Cash Retainer shall be paid as soon as administratively feasible
following the Annual Meeting.

(ii) The Annual Stock Retainer shall be issued as of the date of the Annual
Meeting. If the Board designates the Annual Stock Retainer as a cash amount
rather than a number of shares, then the number of shares shall be determined by
dividing the cash amount of the Annual Stock Retainer by the Fair Market Value
of a share of Company Stock on the last Trading Day before the Company’s Annual
Meeting and the amount of the Annual Stock Retainer shall be rounded to the
nearest whole share.

(iii) Notwithstanding Sections 3(a)(i) and (ii) above, a Director who first
becomes eligible to participate in the Plan between Annual Meetings may receive
a prorated Annual Retainer based on the number of months until the next Annual
Meeting. Any part of a month a new Director serves on the Board will be counted
as a full month, but the month in which the Annual Meeting occurs will not be
counted. If the prorated Annual Retainer is not deferred in accordance with the
procedures set forth in Section 5, the prorated Annual Cash Retainer shall be
paid as soon as administratively feasible following the new Director’s election
to the Board. The prorated Annual Stock Retainer, if not deferred, shall be
issued in accordance with the procedures set forth in Section 3(a)(ii) above,
except that the date of issuance shall be the date of the new Director’s
election to the Board and the Fair Market Value will be determined on the last
Trading Day before the new Director’s date of election to the Board.

(iv) Notwithstanding Sections 3(a)(i) and (ii) above, a Director may elect to
defer receipt of all or a portion of the Annual Retainer in accordance with the
procedures set forth in Section 5.

(b) Meeting Fees. In addition to any Annual Retainer, a Director may also
receive Meeting Fees based on his or her attendance at Company Board and
Committee meetings

 

-3-



--------------------------------------------------------------------------------

during a Plan Year. The Board shall determine the amount of Meeting Fees, if
any, for each meeting. A Director may elect to receive all or a portion of his
or her Meeting Fees in the form of cash or Company Stock, as elected by a
Director. If a Director does not make an election, Meeting Fees shall be paid in
cash.

(i) Meeting Fees paid in cash shall be paid as soon as administratively feasible
after the day of the meeting for which the fee has been earned.

(ii) If a Director has elected to receive all or a portion of his or her Meeting
Fees in the form of Company Stock, the number of shares attributable to Meeting
Fees paid in Company Stock shall be determined by dividing the amount of the
Meeting Fee by the Fair Market Value of a share of Company Stock on the last
Trading Day of the month in which the meeting occurs and the number of shares
shall be rounded to the nearest whole share. The Company Stock shall be issued
as of the last Trading Day of the month in which the meeting occurs.

(iii) A Director also may elect to defer receipt of all or a portion of his or
her Meeting Fees in accordance with the procedures set forth in Section 5.

(c) Deferred Accumulation Benefit. On January 1, 2005, a Deferred Accumulation
Benefit was provided to each Eligible Director who, prior to January 1, 2005,
was a participant in the Stock Accumulation Plan and who was not vested, in
whole or in part, in either of his or her accounts under the Stock Accumulation
Plan as of December 31, 2004, as provided in Section 6.

(d) Other Compensation. The Board may provide other compensation to a Director
as it determines appropriate, to the extent consistent with any legal or
regulatory requirements, including Restricted Stock and Stock Options as
provided in Section 11.

 

  4. Stock Reserved for the Plan

The aggregate number of shares of Company Stock authorized for distribution to
Directors and Eligible Directors under Section 3 is 1,000,000, subject to
adjustment pursuant to Section 12.

 

  5. Deferral of Annual Retainer and Meeting Fees

(a) Deferral Election Procedure. A Director may elect to defer the receipt of
all or a portion of his or her Annual Retainer and/or Meeting Fees by completing
a deferral election form provided by the Company for this purpose (“Deferral
Election”). A Deferral Election must be in writing and delivered to the
Corporate Secretary of the Company by December 31 of the year prior to the start
of the Plan Year to which the Deferral Election pertains. A Director who first
becomes eligible to participate in the Plan during a Plan Year may submit a
Deferral Election within 30 days of the date on which he or she becomes eligible
to participate. A Deferral Election once made for a Plan Year shall be
irrevocable. A Deferral Election may be made for a single Plan Year or may be
made applicable to all future Plan Years until revoked. Any revocation shall be
effective as of the first day of the next Plan Year after the revocation is
made.

 

-4-



--------------------------------------------------------------------------------

(b) Deferral of Annual Retainer.

(i) A Director may elect to defer all or a portion of his or her Annual Stock
Retainer in increments of 10%. A deferred Annual Stock Retainer shall be
credited in the form of Stock Units to the Director’s Stock Unit Account as of
the day of the Company’s Annual Meeting. The number of Stock Units credited to
the Stock Unit Account shall be equal to the number of shares of Company Stock
that would have been issued to the Director in the absence of a Deferral
Election.

(ii) A Director may elect to defer all or a portion of his or her Annual Cash
Retainer in increments of 10%. A Director may elect to have the deferred Annual
Cash Retainer credited to his or her Deferred Cash Account or Stock Unit
Account, or a combination of the two accounts. The Director’s Deferral Election
shall specify the portion to be deferred to each account in increments of 10%
and the Deferral Election shall be irrevocable. Once the Deferral Election has
been made, a Director may not elect to convert deferred Stock Units to Deferred
Cash or vice versa.

(iii) The number of Stock Units credited to the Director’s Stock Unit Account
attributable to a deferred Annual Cash Retainer shall be determined by dividing
the amount of the deferred Annual Cash Retainer by the Fair Market Value of a
share of Company Stock on the last Trading Day before the Company’s Annual
Meeting and the amount of the deferred Annual Cash Retainer shall be rounded to
the nearest whole share.

(iv) Deferrals of the Annual Cash Retainer in the form of Deferred Cash shall be
credited to the Director’s Deferred Cash Account as of the day the Annual Cash
Retainer would have been paid to the Director but for the deferral.

(c) Deferral of Meeting Fees.

(i) A Director may elect to defer the receipt of all or a portion of his or her
Meeting Fees in increments of 10%.

(ii) If a Director has elected to receive Meeting Fees in the form of Company
Stock, deferred stock Meeting Fees shall be credited to his or her Stock Unit
Account as of the last Trading Day of the month in which the meeting occurs. The
number of Stock Units credited to the Stock Unit Account shall be equal to the
number of shares of Company Stock that would have been issued to the Director if
a Deferral Election had not been made.

(iii) If a Director has elected to receive Meeting Fees in the form of cash, the
Director may elect to have deferred cash Meeting Fees credited to his or her
Deferred Cash Account or Stock Unit Account, or a combination of the two
accounts. The Director’s Deferral Election shall specify the portion to be
deferred to each account in increments of 10% and the election shall be
irrevocable. Once the Deferral Election has been made, a Director may not elect
to convert deferred Stock Units to Deferred Cash or vice versa.

 

-5-



--------------------------------------------------------------------------------

(iv) The number of Stock Units attributable to cash Meeting Fees shall be
determined by dividing the amount of the deferred Meeting Fee by the Fair Market
Value of a share of Company Stock on the last day of the month in which the
meeting occurs and the Stock Units shall be credited to the Director’s Stock
Unit Account as of that date and the amount of deferred cash Meeting Fees shall
be rounded to the nearest whole share.

(v) Deferrals of cash Meeting Fees in the form of Deferred Cash shall be
credited to the Director’s Deferred Cash Account as of the day the Meeting Fees
would have been paid to the Director in the absence of a Deferral Election.

(d) Interest Credits to Deferred Cash Accounts. Interest is credited to a
Deferred Cash Account on the last day of each calendar quarter of the Plan Year
based on the balance in the Deferred Cash Account at the end of the preceding
day. Interest will be credited at the annual rate established for the fixed rate
fund used for various Dominion Resources, Inc. deferred compensation plans.
Interest credits are accrued on a monthly basis through the end of the month
preceding the month of distribution of a Deferred Cash Account.

 

  6. Deferred Accumulation Benefit

(a) Any Eligible Director who was a participant in the Stock Accumulation Plan,
who was not vested in whole or part in the Stock Accumulation Plan as of
December 31, 2004, who ceased to participate in the Stock Accumulation Plan and
who was a Director on January 1, 2005 received a Deferred Accumulation Benefit.
The amount of the Deferred Accumulation Benefit was the number of Stock Units
equal to (i) the number of Stock Units held in the Eligible Director’s accounts
under the Stock Accumulation Plan as of December 31, 2004, divided by (ii) 17
and (iii) multiplied by the number of years the Director had been a member of
the Company’s Board as of December 31, 2004.

(b) The Company credited the appropriate number of Stock Units as a result of
the Deferred Accumulation Benefit to the Eligible Director’s Stock Unit Account
as of January 1, 2005.

 

  7. Stock Unit Account

(a) All Stock Units credited to a Director’s Stock Unit Account shall be
credited with hypothetical cash dividends equal to the cash dividends that are
declared and paid on Company Stock. On each record date, the Company shall
determine the amount of cash dividends to be paid per share of Company Stock. On
the payment date of such dividend, the Company shall credit an equal amount of
hypothetical cash dividends to each Stock Unit. The hypothetical cash dividends
shall be converted into Stock Units by dividing the hypothetical cash dividends
by the Fair Market Value of Company Stock for the last Trading Day preceding the
day on which the Company pays dividends on its Common Stock. With respect to the
March 20, 2005 dividend only, the number of Stock Units credited to a Director’s
Stock Unit Account shall

 

-6-



--------------------------------------------------------------------------------

be rounded to the nearest whole share. Hypothetical cash dividends shall
continue to be credited to Stock Units and shall be converted into additional
Stock Units as described in this subsection until all of the Stock Units in a
Director’s Stock Unit Account have been distributed. The provisions of this
subsection shall also apply to any distribution of Company Stock other than cash
dividends or stock dividends, the market value of any such distributions to be
determined by the Board.

(b) Stock Units and the Stock Unit Account may not be sold, assigned,
transferred, disposed of, pledged, hypothecated or otherwise encumbered.

 

  8. Distributions

(a) Distribution Election. A Director may elect to receive his or her Deferred
Cash Account and Stock Unit Account in a single lump sum payment or in ten
(10) substantially equal annual installments. Except as permitted under any
transition rule of Code section 409A for periods prior to January 1, 2009, a
distribution election shall be made at the time the Director makes his or her
initial Deferral Election and shall be irrevocable. If a Director has not made a
valid election with respect to distributions from his or her Deferred Cash
Account and Stock Unit Account, then such distributions shall be in the form of
a lump sum payment.

(b) Time of Distribution. Distribution of the Deferred Cash Account and Stock
Unit Account shall be made (or in the case of installment payments, shall begin)
as soon as administratively practicable after, but no later than 90 days after,
the Director’s Separation from Service.

(c) Distribution upon Death of Director. In the event of a Director’s Separation
from Service on account of death, payment shall be made to the Director’s
Beneficiary in a single lump sum payment as soon as administratively practicable
after, but no later than 90 days after, the death. If a Director dies after
installment payments have commenced, the balance of the unpaid installment
payments shall be paid in a single lump sum payment as soon as administratively
practicable after, but no later than 90 days after, the Director’s death.

(d) Form of Payment. Payment of the Deferred Cash Account shall be made in cash.
Payment of the Stock Unit Account shall be made in whole shares of Company Stock
equal to the number of whole Stock Units in the Stock Unit Account. Payment for
fractional shares shall be made in cash.

 

  9. Trust

(a) With respect to the (i) deferred portion of the Annual Stock Retainer;
(ii) the Annual Cash Retainer and Meeting Fees deferred into Stock Units; and
(iii) Deferred Accumulation Benefits, the Company shall issue shares of Company
Stock to a Trust equal to the number of Stock Units.

 

-7-



--------------------------------------------------------------------------------

(b) The Corporate Secretary of the Company shall be the trustee of the Trust
unless the Board designates another person or entity as trustee. The Trust shall
secure the Company’s obligation to pay shares of Company Stock to the Director.
The Trust and its assets shall remain subject to the claims of the Company’s
creditors. Any interest that the Director may be deemed to have in the Trust may
not be sold, hypothecated or transferred (including, without limitation,
transfer by gift), except by will or the laws of descent and distribution.
Shares issued to the Trust shall be issued in the name of the trustee and the
trustee shall maintain a separate account for each Director. The trustee shall
invest all cash dividends on Company Stock in additional shares of Company Stock
to be held in the separate account of the Director. The Director shall have the
right to direct the trustee as to the voting of the number of shares of Company
Stock equal to the number of Stock Units in the Director’s Stock Unit Account.

 

  10. No Acceleration of Benefits

Notwithstanding any other provision in this Plan to the contrary, the time or
schedule for any payment of the Deferred Cash Account or the Stock Unit Account
under this Plan shall not be accelerated under any circumstances.

 

  11. Restricted Stock and Stock Options

The Plan also permits the award of Restricted Stock and Stock Options to
Directors. The Board has the power and complete discretion to select Directors
to receive such awards, and, under provisions consistent with this Section 11,
to determine the terms and conditions, the nature of the award and the number of
shares to be allocated as part of each award for each Director.

(a) The Board shall establish as to each award of Restricted Stock, the terms
and conditions upon which the restrictions shall lapse. Shares of Restricted
Stock may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise encumbered or disposed of until the restrictions on such shares as set
forth in the restricted stock agreement have lapsed. Whenever the Board deems it
appropriate to grant Restricted Stock to a Director, notice shall be given to
the Director stating the number of shares of Restricted Stock granted and the
terms and conditions to which the Restricted Stock is subject. This notice shall
become a grant agreement between the Company and the Director. Upon the award of
Restricted Stock, the Director shall have all the rights of a shareholder with
respect to such shares of Restricted Stock, including, but not limited to, the
right to vote such shares of Restricted Stock and the right to receive all
dividends and other distributions paid thereon. Certificates representing
Restricted Stock shall be held by the Company until the restrictions lapse and
the Director shall provide the Company with appropriate stock powers endorsed in
blank.

(b) Whenever the Board deems it appropriate to grant Options, notice shall be
given to the Director stating the number of shares for which Options are
granted, Option price per share, and the conditions to which the grant and
exercise of the Options are subject. This notice shall become a stock option
agreement. The exercise price of shares of Company Stock covered by a Stock
Option shall be not less than 100% of the Fair Market Value of Company Stock on
the day prior to the grant of the Stock Option. Stock Options may be exercised
in whole or in part at such time as may be specified in the stock option
agreement; provided that no Stock Option may be exercised after the expiration
of eight (8) years from the date of the grant of the Stock Option.

 

-8-



--------------------------------------------------------------------------------

  12. Effect of Stock Dividends and Other Changes to Company Stock

In the event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which the Company is the surviving corporation or
other change in the Company’s capital stock, the number and kind of shares of
Company Stock to be subject to the Plan and the maximum number of shares which
are authorized for distribution under the Plan shall be appropriately adjusted
by the Board or a Committee of the Board, whose determination shall be binding
on all persons.

 

  13. Interpretation and Administration of the Plan

The Board shall administer, construe and interpret the Plan. Any decision of the
Board with respect to the Plan shall be final, conclusive and binding upon all
Directors. The Board may act by a majority of its members. The Board may
authorize any member of the Board or any officer of the Company to execute and
deliver documents on behalf of the Board. The Board may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for action
taken in good faith in reliance upon the advice of counsel. The Corporate
Secretary of the Company, or his or her designate, shall be authorized to take
or cause to be taken such actions of a ministerial nature as necessary to
effectuate the intent and purposes of the Plan, including issuing Company Stock
for the Plan, maintaining records of the Directors accounts, and arranging for
distributions of such accounts in accordance with this Plan document. The Board
shall interpret this Plan for all purposes in accordance with Code section 409A
and the regulations thereunder.

14. Term of the Plan

The Plan shall continue until terminated at any time by action of the Board or
until there are no remaining shares available for the Plan under Section 4. Any
termination of the Plan by the Board shall not alter or impair any of the rights
or obligations for any benefit previously deferred under the Plan.

 

  15. Amendment of the Plan

The Board may suspend or terminate the Plan or revise or amend the Plan in any
respect; provided, any amendment or termination of the Plan shall not adversely
affect a Director with respect to any benefit previously deferred under the
Plan.

 

  16. Rights Under the Plan

The Plan shall not constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain any person as a director for
any period of time.

 

-9-



--------------------------------------------------------------------------------

  17. Beneficiary

A Director may designate in writing delivered to the Company’s Corporate
Secretary, one or more beneficiaries (which may include a trust) to receive any
distributions under the Plan after the death of the Director. If a Director
fails to designate a beneficiary, or no designated beneficiary survives the
Director, any payments to be made with respect to the Director after death shall
be made to the personal representative of the Director’s estate.

 

  18. Notice

All notices and other communications required or permitted to be given under
this Plan shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed first class, postage prepaid, as follows: (a) if
to the Company - at its principal business address to the attention of the
Corporate Secretary; (b) if to any Director - at the last address of the
Director known to the sender at the time the notice or other communication is
sent.

19. Construction

The Plan shall be construed and enforced according to the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.
Headings and captions are for convenience only and have no substantive meaning.
Reference to one gender includes the other, and references to the singular and
plural include each other.

 

-10-